Exhibit 10.1

 

ELEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

This ELEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of May 5, 2014, by and among ANTERO RESOURCES
CORPORATION, a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF
BORROWER, as Guarantors, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”). 
Unless otherwise expressly defined herein, capitalized terms used but not
defined in this Amendment have the meanings assigned to such terms in the Credit
Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into that certain Fourth Amended and Restated Credit Agreement, dated as
of November 4, 2010 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Administrative Agent, the Lenders, Borrower and the Guarantors have
agreed to amend the Credit Agreement as provided herein subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower, the
Guarantors, the Administrative Agent and the Lenders hereby agree as follows:

 

SECTION 1.                                       Amendments to Credit
Agreement.  Subject to the satisfaction or waiver in writing of each condition
precedent set forth in Section 6 of this Amendment, and in reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, the Credit Agreement shall be amended in the manner provided in this
Section 1.

 

1.1                               Deleted Definition.  The following definition
in Section 1.01 of the Credit Agreement shall be and it hereby is deleted:

 

“Antero Midstream” means a company to be formed prior to the consummation of the
Qualified IPO, all of whose outstanding Equity Interests (other than the
Midstream Special Interests) will be held by Borrower.

 

1.2                               Additional Definitions.  The following
definitions are hereby added to Section 1.01 of the Credit Agreement in
appropriate alphabetical order:

 

“Eleventh Amendment Effective Date” means May 5, 2014.

 

“Midstream Loan Documents” means the Loan Documents under and as defined in the
Midstream Operating Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

“Midstream Obligations” means the Obligations under and as defined in the
Midstream Operating Credit Agreement.

 

“MLP Party” means, at any time on or after the consummation of the Midstream
Qualified IPO, Antero Midstream and each of its Subsidiaries, and collectively,
the “MLP Parties”.

 

1.3                               Amended Definitions.  The following
definitions in Section 1.01 of the Credit Agreement are hereby amended and
restated in their entirety to read as follows:

 

“Capital Call Amount” means, with respect to any fiscal quarter, the net
proceeds (after giving effect to underwriting discounts and the deduction of
commissions and offering expenses) from the issuance of Equity Interests of
Antero paid in cash, by wire transfer or otherwise, received within thirty (30)
days after the end of such fiscal quarter.

 

“Consolidated Current Assets” means, as of any date of determination, the total
of (i) the Consolidated current assets of Borrower (excluding assets of any
Consolidated Subsidiaries that are not Credit Parties), determined in accordance
with GAAP as of such date and calculated on a Consolidated basis, plus, the
Aggregate Unused Commitment as of such date (assuming that for purposes of this
clause only, when calculating the Aggregate Unused Commitment as of any date of
determination, each Lender’s Commitment shall equal such Lender’s Applicable
Percentage of the Borrowing Base then in effect), plus, any Capital Call Amount
and (ii) less any non-cash assets required to be included in Consolidated
current assets of Borrower as a result of the application of Accounting
Standards Codification Sections 718-10, 815-10 and 410-20 (as successors to FASB
Statement 123, 123R, 133 or 143) as of such date.

 

“Consolidated Net Income” means for any period, the Consolidated net income (or
loss) of Holdings and its Consolidated Subsidiaries that are Credit Parties,
determined in accordance with GAAP; provided that there shall be excluded
(a) any gain or loss from the sale of assets other than in the ordinary course
of business, (b) any non-cash income, gains, losses or charges resulting from
the application of Accounting Standards Codification Sections 718-10, 815-10 and
410-20 (as successors to FASB Statement 123, 123R, 133 or 143), (c) the income
(or deficit) of any Person accrued prior to the date it becomes a Credit Party,
or is merged into or consolidated with a Borrower or any of its Restricted
Subsidiaries, as applicable, (d) the income (or deficit) of any Person in which
any other Person (other than the Borrower or any Credit Party) has an Equity
Interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of the Credit Parties during such period
(which amount will be included in the calculation of Consolidated Net Income)
regardless of the amount of income (or deficit) of such Person for such period
and (e) the undistributed earnings of any Consolidated Subsidiary of Holdings,
to the extent that the declaration or payment of dividends or similar
distributions by

 

2

--------------------------------------------------------------------------------


 

such Consolidated Subsidiary is not at the time permitted by the terms of any
contractual obligation (other than under any Loan Document) or by any law
applicable to such Consolidated Subsidiary.

 

“Maturity Date” means May 5, 2019.

 

“Maximum Facility Amount” means $3,500,000,000.

 

“Midstream Operating” means Antero Midstream LLC, a Delaware limited liability
company (f/k/a Antero Resources Midstream Operating LLC).

 

“Midstream Qualified IPO” means an underwritten public offering pursuant to a
registration statement under the Securities Act that results in aggregate gross
cash proceeds to Antero Midstream of at least $400 million (before underwriting
discounts and commissions and offering expenses).

 

“Unrestricted Subsidiary” means (a) any Subsidiary that shall be designated an
Unrestricted Subsidiary by the Board of Directors of any Borrower in the manner
provided below and (b) any Subsidiary of an Unrestricted Subsidiary. The Board
of Directors of any Borrower may designate any Subsidiary (including any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries at the time of such designation or at
any time thereafter (i) is a Material Domestic Subsidiary, (ii) owns or operates
any Oil and Gas Interests included in the Borrowing Base Properties, or
(iii) guarantees, or is a primary obligor of, any indebtedness, liabilities, or
other obligations under any now existing or hereafter outstanding Senior Notes
(or any Permitted Refinancing thereof).  Notwithstanding anything to the
contrary herein, upon the consummation of (A) the Disposition of Midstream
Operating in accordance with Section 7.05(l) and (B) the Midstream Qualified
IPO, each of the MLP Parties, including Midstream Operating, shall be an
Unrestricted Subsidiary.

 

1.4                               Loan Increase. Section 2.03 of the Credit
Agreement shall be and it hereby is amended by inserting “(a)” at the beginning
of the existing subsection and adding the following at the end of such
subsection as new clause (b):

 

(b)                                 On the date the Midstream Qualified IPO is
consummated, to the extent the cash proceeds of the Midstream Qualified IPO
(after giving effect to underwriting discounts and the deduction of commissions
and offering expenses) are insufficient to repay in full all of the then
outstanding Midstream Obligations (other than (i) obligations under the
Midstream Loan Documents (including contingent reimbursement obligations and
indemnity obligations) which, by their express terms, survive termination of the
Midstream Operating Credit Agreement, and (ii) to the extent not paid on the
date the Midstream Qualified IPO is consummated, fees and expenses of counsel to
the Midstream Operating Agent), each Lender shall be deemed to have made a Loan
to Borrower in the amount of such Lenders Applicable Percentage of the
outstanding principal balance of the

 

3

--------------------------------------------------------------------------------


 

Midstream Obligations after giving effect to the application of such cash
proceeds of the Midstream Qualified IPO and the Borrower shall be deemed to have
repaid such outstanding Midstream Obligations with the proceeds of such Loans;
provided that no Lender shall be required to make any Loan that would exceed
such Lender’s Commitment.

 

 

1.5                               Letter of Credit Sublimit.  The last sentence
of Section 2.06(b) of the Credit Agreement shall be and it hereby is amended and
restated in its entirety as follows:

 

A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$500,000,000 and (ii) the Aggregate Credit Exposure shall not exceed the
Aggregate Commitment.

 

1.6                               Reductions for Senior Notes Issuance. 
Section 3.06 of the Credit Agreement shall be and it hereby is amended and
restated in its entirety as follows:

 

Section 3.06                            Additional Reductions in Borrowing
Base.  Unless otherwise waived in writing by the Required Lenders, upon the
issuance of any Senior Notes by any Credit Party in accordance with
Section 7.01(h) (other than any Permitted Refinancing that extends, refinances,
renews, replaces, defeases or refunds existing Senior Notes), the Borrowing Base
then in effect shall automatically be reduced by $250 for each $1,000 in stated
principal amount of such Senior Notes on the date such Senior Notes are issued;
provided that no such reduction shall be required with respect to any Senior
Notes in a stated principal amount of up to $1,000,000,000 issued from and
including the Eleventh Amendment Effective Date to but excluding the next
Scheduled Redetermination of the Borrowing Base.

 

1.7                               Change of Organization.  Clause (h) of
Section 6.02 of the Credit Agreement shall be and it hereby is amended and
restated in its entirety as follows:

 

(h)                                 at least twenty (20) Business Days prior to
any changes of any Credit Party’s type of organization or state of formation
under the Uniform Commercial Code (or such shorter period as permitted by the
Administrative Agent in its discretion).

 

1.8                               Amended Dispositions.  Section 7.05 of the
Credit Agreement shall be and it hereby is amended by deleting the “or” at the
end of clause (h) and by deleting the “and” at the end of clause (i), and
clauses (j) and (k) shall be and hereby are amended and restated in their
entirety as follows:

 

(j)                                          the Disposition of any or all of
the Midstream Special Interests on or before the consummation of a Midstream
Qualified IPO; provided that (i) at the time of and immediately after giving
effect to such Disposition, no Default

 

4

--------------------------------------------------------------------------------


 

shall have occurred and be continuing, (ii) prior to the consummation of such
Disposition, (A) the Borrower and Midstream Operating shall have entered into
long term midstream contracts and service contracts between Borrower and
Midstream Operating, in each case, on terms and conditions reasonably
satisfactory to the Required Lenders, and (B) Borrower shall have entered into
an agreement with the Administrative Agent collaterally assigning to the
Administrative Agent all of Borrower’s rights, title and interest in such
midstream contracts and service contracts, and (iii) at any time upon the
request of the Administrative Agent or any Lender, Borrower shall provide to the
Administrative Agent or such Lender executed copies of the documents entered
into or related to such Disposition;

 

 

(k)                                        the Disposition of Equity Interests
in Antero Midstream in connection with and after the consummation of the
Midstream Qualified IPO;

 

1.9                               Additional Dispositions.  Section 7.05 of the
Credit Agreement shall be and it hereby is amended by adding the following to
the end of such section as the new clauses (l) and (m):

 

(l)                                    the Disposition by Antero of all of the
Equity Interests in Midstream Operating to Antero Midstream immediately prior to
the consummation of the Midstream Qualified IPO; provided that (i) at the time
of such Disposition, no Default shall have occurred and be continuing or would
be caused thereby, and (ii) the Borrower shall be in compliance on a pro forma
basis with the covenant in Section 7.12; and

 

(m)                               the Disposition of logistics assets and other
master limited partnership qualifying assets by Antero or any of its
Subsidiaries to any MLP Party in exchange for common and subordinated Equity
Interests in Antero Midstream; provided that (i) at the time of such
Disposition, no Default shall have occurred and be continuing or would be caused
thereby, (ii) on a pro forma basis, the Aggregate Unused Commitment shall not be
less than the greater of (A) $200,000,000 and (B) an amount equal to 10% of the
Borrowing Base then in effect, and (iii) the Borrower shall be in compliance on
a pro forma basis with the covenant in Section 7.12.

 

1.10                        Investments.  Section 7.07 of the Credit Agreement
shall be and it hereby is amended and restated in its entirety as follows:

 

Section 7.07                            Limitation on Investments and New
Businesses.  No Credit Party will, nor will it permit any of its Restricted
Subsidiaries to, (a) make any expenditure or commitment or incur any obligation
or enter into or engage in any transaction except in the ordinary course of
business, (b) engage directly or indirectly in any business or conduct any
operations except in connection with or incidental to its present businesses and
operations, or (c) make any acquisitions of or capital contributions to or other
investments in any Person, other than (i) Permitted Investments,
(ii) investments in the Equity Interests of any Restricted

 

5

--------------------------------------------------------------------------------


 

Subsidiary, (iii) investments consisting of the Disposition permitted under
Section 7.05(l), (iv) investments in any MLP Party consisting of Dispositions
permitted under Section 7.05(m) (v) investments consisting of the proceeds of
the Loans permitted under Section 2.03(b) and (vi) cash or cash equivalent
investments in any MLP Party after the consummation of the Midstream Qualified
IPO; provided that with respect to investments made pursuant to this clause
(vi), (A) at the time of each such investment, no Default shall have occurred
and be continuing or would be caused thereby, (B) after giving effect to any
such investment, the outstanding balance of such investments at any time shall
not exceed $150,000,000 and (C) on a pro forma basis, the Aggregate Unused
Commitment shall not be less than the greater of (1) $200,000,000 and (2) an
amount equal to 10% of the Borrowing Base then in effect.

 

1.11                        Prohibited Contracts.  The second sentence of
Section 7.10 of the Credit Agreement shall be and it hereby is amended and
restated in its entirety as follows:

 

Except as otherwise disclosed on Schedule 4.19, the Credit Parties will not, and
will not permit any Restricted Subsidiary to, enter into any “take-or-pay”
contract or other contract or arrangement for the purchase of goods or services
which obligates it to pay for such goods or service regardless of whether they
are delivered or furnished to it (for the avoidance of doubt, firm
transportation contracts entered into in the ordinary course of business shall
not constitute prohibited contracts under this Section 7.10).

 

1.12                        Release of Guarantors.  Section 8 of the Credit
Agreement shall be and it hereby is amended by adding the following at the end
of such Section:

 

Section 8.11                            Release of Guarantors.  So long as no
Default shall have occurred and be continuing, upon the consummation of (A) the
Disposition of Midstream Operating in accordance with Section 7.05(l) and
(B) the Midstream Qualified IPO, (a) each of Midstream Operating and Antero
Midstream (i) shall be automatically released from its obligations under the
Loan Documents except for their respective obligations under the collateral
assignments required pursuant to Section 7.05(j) of the Credit Agreement, but
including, without limitation, its obligations as a Guarantor under Article VIII
of the Credit Agreement and as a Grantor under the Pledge Agreement, and
(ii) shall be deemed an Unrestricted Subsidiary for all purposes under the Loan
Documents and (b) all Liens on and security interests in the assets of, and the
Equity Interests in, each of Midstream Operating and Antero Midstream granted to
the Administrative Agent under the Loan Documents (including, without
limitation, the Pledge Agreement) shall automatically be released and
terminated.

 

1.13                        Schedule 1.01.  Schedule 1.01 to the Credit
Agreement shall be and it hereby is amended in its entirety and replaced with
Schedule 1.01 attached hereto.

 

6

--------------------------------------------------------------------------------


 

SECTION 2.                                       Waiver.  Pursuant to
Section 4.1.3(d) of the Pledge Agreement, no Grantor will change its name unless
such Grantor shall have given the Administrative Agent not less than twenty (20)
Business Days prior written notice of such name change.  By letter dated
March 28, 2014, Midstream Operating notified the Administrative Agent of its
intention to change its name to Antero Midstream LLC (the “Name Change”). 
Midstream Operating has notified the Administrative Agent that the Name Change
became effective prior to the date that was 20 Business Days after March 28,
2014.  Subject to the satisfaction or waiver in writing of each condition
precedent set forth in Section 4 of this Amendment, the Lenders hereby consent
to the Name Change and waive any violation of Section 4.1.3(d) of the Pledge
Agreement that may have resulted from the Name Change.  By its signature below,
each Credit Party agrees that, except as expressly provided above, nothing
herein shall be construed as a continuing waiver of any provision of the Credit
Agreement or any other Loan Document.  Nothing contained herein shall obligate
the Lenders to grant any additional waiver with respect to Section 4.1.3(d) of
the Pledge Agreement or of any provision of the Credit Agreement or any other
Loan Document.

 

SECTION 3.                                       Redetermined Borrowing Base. 
This Amendment shall constitute notice of the Redetermination of the Borrowing
Base pursuant to Section 3.05 of the Credit Agreement, and the Administrative
Agent, the Lenders, Borrower and the Guarantors hereby acknowledge that
effective as of the Eleventh Amendment Effective Date, the Borrowing Base is
$3,000,000,000, and such redetermined Borrowing Base shall remain in effect
until the earlier of (i) the next Redetermination of the Borrowing Base and
(ii) the date such Borrowing Base is otherwise adjusted pursuant to the terms of
the Credit Agreement

 

SECTION 4.                                       New Lenders and Reallocation
and Increase of Commitments.  The Lenders have agreed among themselves to
reallocate their respective Commitments, and to, among other things, (a) permit
one or more of the Lenders to increase their respective Commitments under the
Credit Agreement (each, an “Increasing Lender”) and (b) allow certain financial
institutions identified by J.P. Morgan Securities LLC (“J.P. Morgan”), in its
capacity as an Arranger, in consultation with Borrower, to become a party to the
Credit Agreement as a Lender (each, a “New Lender”) by acquiring an interest in
the Aggregate Commitment.  Each of the Administrative Agent and Borrower hereby
consents to (i) the reallocation of the Commitments, (ii) each New Lender’s
acquisition of an interest in the Aggregate Commitment, and (iii) the increase
in each Increasing Lender’s Commitment.  On the date this Amendment becomes
effective and after giving effect to such reallocation and increase of the
Aggregate Commitment, the Commitment of each Lender shall be as set forth on
Schedule 1.01 of this Amendment.  Each Lender hereby consents to the Commitments
set forth on Schedule 1.01 of this Amendment.  The reallocation of the Aggregate
Commitment among the Lenders shall be deemed to have been consummated pursuant
to the terms of the Assignment and Assumption attached as Exhibit A to the
Credit Agreement as if the Lenders had executed an Assignment and Assumption
with respect to such reallocation.  The Administrative Agent hereby waives the
$3,500 processing and recordation fee set forth in Section 11.04(b)(ii)(C) of
the Credit Agreement with respect to the assignments and reallocations
contemplated by this Section 4.  The increase in each Increasing Lender’s
Commitment and the acquisition by each New Lender of an interest in the
Aggregate Commitment shall be deemed to have been consummated pursuant to the
terms of the Lender Certificate attached as Exhibit E to the Credit Agreement as
if such Increasing Lender or New Lender, as the case may be, had executed a
Lender Certificate with respect to such increase or

 

7

--------------------------------------------------------------------------------


 

acquisition.  To the extent requested by any Lender and in accordance with
Section 2.16 of the Credit Agreement, Borrower shall pay to such Lender, within
the time period prescribed by Section 2.16 of the Credit Agreement, any amounts
required to be paid by Borrower under Section 2.16 of the Credit Agreement in
the event the payment of any principal of any Eurodollar Loan or the conversion
of any Eurodollar Loan other than on the last day of an Interest Period
applicable thereto is required in connection with the reallocation contemplated
by this Section 4.

 

SECTION 5.                                       Amendment of Pledge Agreement. 
Clauses (c) and (d) of Section 4.1.3 of the Pledge Agreement shall be and they
hereby are amended and restated in their entirety as follows:

 

(c) not change its type of organization or its state of organization unless such
Grantor shall have given Agent not less than twenty (20) Business Days prior
written notice of such event in accordance with Section 6.02(h) of the Credit
Agreements (or such shorter period as permitted by the Agent in its discretion);
and

 

(d) not change its name unless such Grantor shall have given Agent not less than
twenty (20) Business Days prior written notice of such name change (or such
shorter period as permitted by the Agent in its discretion).

 

SECTION 6.                                       Conditions.  The amendments to
the Credit Agreement contained in Section 1 of this Amendment, the limited
waiver contained in Section 2 of this Amendment, the redetermination of the
Borrowing Base contained in Section 3 of this Amendment, the increase and
reallocation of the Commitments contained in Section 4 of this Amendment and the
amendment of the Pledge Agreement contained in Section 5 of this Amendment shall
be effective upon the satisfaction of each of the conditions set forth in this
Section 6.

 

6.1                               Execution and Delivery.  Each Credit Party,
the Lenders (or at least the required percentage thereof), and the
Administrative Agent shall have executed and delivered this Amendment.

 

6.2                               No Default.  No Default shall have occurred
and be continuing or shall result from the effectiveness of this Amendment.

 

6.3                               Fees.  Borrower, the Administrative Agent and
J.P. Morgan shall have executed and delivered a fee letter in connection with
this Amendment, and the Administrative Agent and J.P. Morgan shall have each
received, for its own account and for the account of the Lenders, the fees
separately agreed upon in such fee letter

 

6.4                               Certificates.  The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Credit Party, the authorization of this Amendment and the
transactions contemplated hereby and any other legal matters relating to the
Credit Parties, this Amendment or the transactions contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

8

--------------------------------------------------------------------------------


 

6.5                               Other Documents.  The Administrative Agent
shall have received such other instruments and documents incidental and
appropriate to the transactions provided for herein as the Administrative Agent
or its special counsel may reasonably request, and all such documents shall be
in form and substance reasonably satisfactory to the Administrative Agent.

 

SECTION 7.                                       Post Closing Covenant.  Within
sixty (60) days following the Eleventh Amendment Effective Date (or such longer
period as permitted by the Administrative Agent in its sole discretion),
Borrower shall deliver to the Administrative Agent (a) Mortgages and title
information, in each case, reasonably satisfactory to Administrative Agent with
respect to the Borrowing Base Properties, or the portion thereof, as required by
Sections 6.09 and 6.10 of the Credit Agreement and (b) amendments to the
existing Mortgages, as requested by the Administrative Agent to give effect to
the amendments contained herein and otherwise in form and substance satisfactory
to the Administrative Agent.

 

SECTION 8.                                       Representations and Warranties
of Credit Parties.  To induce the Lenders to enter into this Amendment, each
Credit Party hereby represents and warrants to the Lenders as follows:

 

8.1                               Reaffirmation of Representations and
Warranties/Further Assurances.  After giving effect to the amendments herein,
each representation and warranty of such Credit Party contained in the Credit
Agreement and in each of the other Loan Documents is true and correct in all
material respects as of the date hereof (except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date).

 

8.2                               Corporate Authority; No Conflicts.  The
execution, delivery and performance by each Credit Party of this Amendment are
within such Credit Party’s corporate or other organizational powers, have been
duly authorized by necessary action, require no action by or in respect of, or
filing with, any court or agency of government and do not violate or constitute
a default under any provision of any applicable law or other agreements binding
upon any Credit Party or result in the creation or imposition of any Lien upon
any of the assets of any Credit Party except for Permitted Liens and otherwise
as permitted in the Credit Agreement.

 

8.3                               Enforceability.  This Amendment constitutes
the valid and binding obligation of Borrower and each other Credit Party
enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.

 

8.4                               No Default.  As of the date hereof, both
before and immediately after giving effect to this Amendment, no Default has
occurred and is continuing.

 

SECTION 9.                                       Miscellaneous.

 

9.1                               Reaffirmation of Loan Documents and Liens. 
Any and all of the terms and provisions of the Credit Agreement and the Loan
Documents shall, except as amended and

 

9

--------------------------------------------------------------------------------


 

modified hereby, remain in full force and effect and are hereby in all respects
ratified and confirmed by each Credit Party.  Borrower and each Guarantor hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof.

 

9.2                               Parties in Interest.  All of the terms and
provisions of this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

9.3                               Legal Expenses.  Each Credit Party hereby
agrees to pay all reasonable fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.

 

9.4                               Counterparts.  This Amendment may be executed
in one or more counterparts and by different parties hereto in separate
counterparts each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  Delivery of photocopies of
the signature pages to this Amendment by facsimile or electronic mail shall be
effective as delivery of manually executed counterparts of this Amendment.

 

9.5                               Complete Agreement.  THIS AMENDMENT, THE
CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

9.6                               Headings.  The headings, captions and
arrangements used in this Amendment are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify or modify the terms
of this Amendment, nor affect the meaning thereof.

 

9.7                               Governing Law.  This Amendment shall be
construed in accordance with and governed by the laws of the State of New York.

 

9.8                               Loan Document.  This Amendment shall
constitute a Loan Document for all purposes and in all respects.

 

[Remainder of page intentionally blank.

Signature pages follow.]

 

10

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.

 

 

BORROWER:

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

 

 

 

 

 

 

 

 

RESTRICTED SUBSIDIARIES:

 

 

 

 

 

 

 

ANTERO RESOURCES MIDSTREAM LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

 

 

 

 

ANTERO MIDSTREAM LLC

 

(f/k/a Antero Resources Midstream Operating LLC)

 

 

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

By:

/s/ David Morris

 

 

Name:

David Morris

 

 

Title:

Authorized Officer

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

 

Name:

Suzanne Ridenhour

 

 

Title:

Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Michael D. Willis

 

 

Name:

Michael D. Willis

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ David Gurghigian

 

 

Name:

David Gurghigian

 

 

Title:

Managing Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Lara Sorokolit

 

 

Name:

Lara Sorokolit

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Eamon Baqui

 

 

Name:

Eamon Baqui

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

 

Name:

Vanessa A. Kurbatskiy

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Robert James

 

 

Name:

Robert James

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC,

 

as a Lender

 

 

 

By:

/s/ Masood Fikree

 

 

Name:

Masood Fikree

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Devin S. Eaton

 

 

Name:

Devin S. Eaton

 

 

Title:

Corporate Banking Officer

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Joseph A. Bliss

 

 

Name:

Joseph A. Bliss

 

 

Title:

Managing Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Daniel K. Hansen

 

 

Name:

Daniel K. Hansen

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael Spaight

 

 

Name:

Michael Spaight

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Tyler Smith

 

 

Name:

Tyler Smith

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

By:

/s/ Alan Dawson

 

 

Name:

Alan Dawson

 

 

Title:

Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Traci Bankston

 

 

Name:

Traci Bankston

 

 

Title:

Assistant Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Trudy Nelson

 

 

Name:

Trudy Nelson

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Daria Mahoney

 

 

Name:

Daria Mahoney

 

 

Title:

Executive Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ John Dravenstott

 

 

Name:

John Dravenstott

 

 

Title:

Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name:

Darrell Holley

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ David Montgomery

 

 

Name:

David Montgomery

 

 

Title:

Executive Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Jessica McGuire

 

 

Name:

Jessica McGuire

 

 

Title:

Officer

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

 

Name:

James D. Weinstein

 

 

Title:

Managing Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard C. Butler

 

 

Name:

Richard C. Butler

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

GUARANTY BANK AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Gail V. Nofsinger

 

 

Name:

Gail V. Nofsinger

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Applicable Percentages and Commitment

 

Lender

 

Applicable Percentage

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

8.0000000

%

$

136,000,000

 

Wells Fargo Bank, N.A.

 

8.0000000

%

$

136,000,000

 

Credit Agricole Corporate and Investment Bank

 

6.7500000

%

$

114,750,000

 

Union Bank, N.A.

 

6.7500000

%

$

114,750,000

 

Citibank, N.A.

 

6.7500000

%

$

114,750,000

 

Barclays Bank PLC

 

6.7500000

%

$

114,750,000

 

Capital One, National Association

 

6.7500000

%

$

114,750,000

 

Toronto Dominion (New York) LLC

 

4.4250000

%

$

75,225,000

 

Comerica Bank

 

4.4250000

%

$

75,225,000

 

BMO Harris Bank N.A.

 

4.4250000

%

$

75,225,000

 

U.S. Bank National Association

 

4.4250000

%

$

75,225,000

 

Credit Suisse AG, Cayman Islands Branch

 

4.4250000

%

$

75,225,000

 

The Bank of Nova Scotia

 

4.4250000

%

$

75,225,000

 

Branch Banking and Trust Company

 

3.3000000

%

$

56,100,000

 

Canadian Imperial Bank of Commerce, New York Branch

 

3.3000000

%

$

56,100,000

 

KeyBank National Association

 

3.3000000

%

$

56,100,000

 

ABN AMRO Capital USA LLC

 

3.3000000

%

$

56,100,000

 

PNC Bank, National Association

 

3.3000000

%

$

56,100,000

 

Sumitomo Mitsui Banking Corporation

 

3.3000000

%

$

56,100,000

 

Fifth Third Bank

 

3.3000000

%

$

56,100,000

 

Guaranty Bank and Trust Company

 

0.6000000

%

$

10,200,000

 

TOTAL

 

100.000000000

%

$

1,700,000,000.00

 

 

SCHEDULE 1.01

 

--------------------------------------------------------------------------------